The first and second errors assigned do not exist; but the third and fourth do, and the fourth must be fatal, as by no legal intendment can the replevy bond be considered as having been taken by *147virtue and in pursuance of the execution. However disposed the court might be to correct the errors of ministerial officers in executing the process of courts and to support the proceedings where they can be amended, yet in this case the replevy bond is so entirely erroneous and defective that this court can not, upon any legal principle, support it. Therefore, it is considered by the court, that the replevy bond aforesaid be quashed, and that the defendant may proceed to issue another writ of. venditioni exponas, and that the plaintiff recover of the defendant his costs in this behalf expended, which is ordered to be certified to the said court.